 Case: 1:20-cv-00197-PAB Doc #: 5 Filed: 02/03/20 1 of 1. PageID #: 69



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO



BLUEPRINT IP SOLUTIONS LLC,                )             CASE NO. 1:20-CV-00197
                                           )
       Plaintiff,                          )             JUDGE JAMES S. GWIN
                                           )
vs.                                        )             ORDER
                                           )
PARKER HANNIFIN CORPORATION,               )
                                           )
       Defendant.                          )



       I hereby disqualify myself from proceedings in this case pursuant to 28 U.S.C. §455.

This case is returned to the Clerk of Court for reassignment.

       IT IS SO ORDERED.



Dated: February 3, 2020                           s/      James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE
